             Case 1:19-cv-06180 Document 1 Filed 07/02/19 Page 1 of 24



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

                                                       )
SELWYN KARP, Individually and On                       )
Behalf of All Others Similarly Situated,               ) Case No.
                                                       )
                                      Plaintiff,       )
                                                       )
                         v.                            ) CLASS ACTION COMPLAINT
                                                       )
                                                       )
DIEBOLD NIXDORF, INCORPORATED,                         ) JURY TRIAL DEMANDED
ANDREAS W. MATTES, and                                 )
CHRISTOPHER A. CHAPMAN,                                )
                                                       )
                                                       )
                                  Defendants.          )


       Plaintiff Selwyn Karp (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants, alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s

own acts, and information and belief as to all other matters, based upon, inter alia, the

investigation conducted by and through Plaintiff’s attorneys, which included, among other

things, a review of the Defendants’ public documents, conference calls and announcements made

by Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and

press releases published by and regarding Diebold Nixdorf, Incorporated (“Diebold” or the

“Company”), analysts’ reports and advisories about the Company, and information readily

obtainable on the Internet. Plaintiff believes that substantial evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION
       1.      This is a federal securities class action on behalf of a class consisting of all

persons other than Defendants who purchased or otherwise acquired Diebold securities between

May 4, 2017 and July 4, 2017, both dates inclusive (the “Class Period”), seeking to recover

                                                   1
            Case 1:19-cv-06180 Document 1 Filed 07/02/19 Page 2 of 24



damages caused by Defendants’ violations of the federal securities laws and to pursue remedies

under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and

Rule 10b-5 promulgated thereunder, against the Company and certain of its top officials.

       2.      Diebold was founded in 1859 and is incorporated under the laws of the state of

Ohio. In 2016, the Company changed its name from Diebold to Diebold Nixdorf, following the

transformational acquisition of Wincor Nixdorf Aktiengesellschaft (now known as Diebold

Nixdorf AG).     As a result of the acquisition, the Company has significantly increased its

presence around the world and now conducts business in more than 130 countries.

       3.      Diebold provides connected commerce services, software and technology to

enable millions of transactions each day. The Company’s approximately 25,000 employees

purportedly design and deliver convenient, “always on” and highly secure solutions that bridge

the physical and the digital worlds of transactions. The Company’s three reportable operating

segments are services, software and systems.

       4.      Throughout the Class Period, Defendants made materially false and misleading

statements regarding the Company’s business, operational and compliance policies. Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) the

Company was experiencing delays in systems rollouts as well as a longer customer decision-

making process and order-to-revenue conversion cycle; (ii) the foregoing issues were negatively

impacting the Company’s services business and operations; and (iii) as a result, the Company’s

public statements were materially false and misleading at all relevant times.

       5.      On July 5, 2017, Diebold disclosed that the Company expected a wider net loss

than indicated in its prior guidance for fiscal 2017, from a range of $50 to $75 million to a range

of $110 to $125 million net loss. The Company attributed the lowered expectations to a delay in



                                                2
             Case 1:19-cv-06180 Document 1 Filed 07/02/19 Page 3 of 24



systems rollouts as well as a longer customer decision-making process and order-to-revenue

conversion cycle.

       6.      Following this news, Diebold’s stock price fell $6.40 per share, or nearly 23%, to

close at $21.60 per share on July 5, 2017.

       7.      As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                                JURISDICTION AND VENUE

       8.      The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by

the SEC (17 C.F.R. § 240.10b-5).

       9.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act.

       10.     Venue is proper in this Judicial District pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b). Diebold’s common stock trades on the New

York Stock Exchange (“NYSE”), located within this Judicial District.

       11.     In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not

limited to, the mails, interstate telephone communications, and the facilities of the national

securities markets.




                                               3
             Case 1:19-cv-06180 Document 1 Filed 07/02/19 Page 4 of 24



                                            PARTIES

       12.     Plaintiff, as set forth in the attached Certification, acquired Diebold’s securities at

artificially inflated prices during the Class Period and was damaged upon the revelation of the

alleged corrective disclosures.

       13.     Defendant Diebold is incorporated under the laws of Ohio with its principal

executive offices located at 5995 Mayfair Road, PO Box 3077, North Canton, Ohio. Diebold’s

common stock trades in an efficient market on NYSE under the symbol “DBD.”

       14.     Defendant Andreas W. Mattes (“Mattes”) has served as Diebold’s President and

Chief Executive Officer (“CEO”) at all relevant times.

       15.     Defendant Christopher A. Chapman (“Chapman”) has served as Diebold’s Senior

Vice President and Chief Financial Officer (“CFO”) at all relevant times.

       16.     Defendants Mattes and Chapman are collectively referred to hereinafter as the

“Individual Defendants.”

       17.     The Individual Defendants possessed the power and authority to control the

contents of Diebold’s SEC filings, press releases, and other market communications.              The

Individual Defendants were provided with copies of the Company’s SEC filings and press

releases alleged herein to be misleading prior to or shortly after their issuance and had the ability

and opportunity to prevent their issuance or to cause them to be corrected. Because of their

positions with the Company, and their access to material information available to them but not to

the public, the Individual Defendants knew that the adverse facts specified herein had not been

disclosed to and were being concealed from the public, and that the positive representations

being made were then materially false and misleading. The Individual Defendants are liable for

the false statements and omissions pleaded herein.



                                                 4
             Case 1:19-cv-06180 Document 1 Filed 07/02/19 Page 5 of 24



                               SUBSTANTIVE ALLEGATIONS

                                           Background

       18.     Diebold was founded in 1859 and is incorporated under the laws of the state of

Ohio. In 2016, the Company changed its name from Diebold to Diebold Nixdorf, following the

transformational acquisition of Wincor Nixdorf Aktiengesellschaft (now known as Diebold

Nixdorf AG).     As a result of the acquisition, the Company has significantly increased its

presence around the world and now conducts business in more than 130 countries.

       19.     Diebold provides connected commerce services, software and technology to

enable millions of transactions each day. The Company’s approximately 25,000 employees

purportedly design and deliver convenient, “always on” and highly secure solutions that bridge

the physical and the digital worlds of transactions. Customers of the Company include nearly all

of the world’s top 100 financial institutions and a majority of the top twenty-five global retailers.

The Company’s three reportable operating segments are services, software and systems.

        Materially False and Misleading Statements Issued During the Class Period

       20.     The Class Period begins on May 4, 2017, when Diebold filed its quarterly report

on Form 10-Q with the SEC, reporting the Company’s financial and operating results for the

quarterly period ended March 31, 2017 (the “1Q 2017 10-Q”). For the quarter, the Company

reported losses of $58.8 million, or $0.78 per diluted share, on revenue of $1.1 billion, compared

to net income of $168.2 million, or $2.56 per diluted share, on revenue of $509.6 million for the

same quarter in 2016. Additionally, the Company reported net sales and cost of sales attributable

to Diebold’s systems segment of $419.2 million and $354.8 million, respectively, as compared to

$168.5 million and $139.9 million, respectively, for the same quarter in 2016. With regard to net




                                                 5
             Case 1:19-cv-06180 Document 1 Filed 07/02/19 Page 6 of 24



sales and cost of sales attributable to Diebold’s services and software segments,1 the Company

reported $683.6 million and $505.5 million, respectively, compared to $341.1 million and $230.9

million, respectively, for the same quarter in 2016. Finally, the Company reported assets in

customer relationships, net, for the quarter of $587.5 million as compared to $596.3 million in

the same quarter for 2016.

       21.    While failing to mention any issues related to delays in Diebold’s systems

rollouts, the 1Q 2017 10-Q touted the automation, optimization, and efficiency of Diebold’s

systems line of business (“LOB”). Specifically, the 1Q 2017 10-Q stated, in relevant part:

       Systems LOB
       The Company is a global leader in providing systems to banks, retailers and other
       customers. Through collaboration with its customers, engineering excellence and
       an efficient supply chain, the Company delivers industry-leading customer
       touchpoints which process both physical and digital transactions. The Systems
       LOB seeks to optimize the total cost of ownership by maximizing transaction
       availability and creating a positive impression on consumers.

       The systems portfolio for banking customers consists of cash recyclers and
       dispensers, intelligent deposit terminals, teller automation tools, and physical
       security devices. Recent innovation concepts include the miniaturized Extreme
       ATM and Essence. Extreme ATM is the smallest ATM ever developed at less
       than 10” wide, which allows customers to stage transactions on mobile phones
       and complete them using Bluetooth® devices or near-field communication.
       Essence is a highly-secure and miniaturized ATM that features a sleek,
       antimicrobial glass touchscreen display and enhanced user interface modeled after
       today’s smartphones and tablet computers.

       For retail customers, the checkout portfolio includes modular, integrated and
       mobile POS systems that meet evolving automation and omni-channel
       requirements of consumers. Supplementing the POS system is a broad range of
       peripherals, including printers, scales and mobile scanners, as well as the cash
       management portfolio which offers a wide range of banknote and coin processing
       systems. Also in the portfolio, the Company provides self-checkout terminals and
       ordering kiosks which facilitate an efficient and user-friendly purchasing
       experience. The Company’s hybrid product line can alternate from attended


1
  The 1Q 2017 10-Q does not list services and software (although separate operating segments
for reporting purposes) as two separate figures in its balance sheet under net sales and cost of
sales, and only provides a separate figure for its systems segment.
                                               6
             Case 1:19-cv-06180 Document 1 Filed 07/02/19 Page 7 of 24



       operation to self-checkout by the cashier with the press of a button as traffic
       conditions warrant throughout the business day.

       22.    Additionally, the 1Q 2017 10-Q highlighted the purported operating efficiencies

that Diebold’s systems LOB had initiated, including: “leveraging the purchasing power of the

Company through a new procurement partnership program”; “streamlining the product portfolio

- including terminals, core technologies and components”; “developing a partner ecosystem to

complement the Company's core technologies”; “consolidating manufacturing capacity to

optimize fixed costs”; and “re-allocating R&D spend to areas of innovation.”

       23.    Similarly to its systems LOB section, the 1Q 2017 10-Q touted the functionality

of Diebold’s services LOB while again failing to mention any issues related to delays in the

Company’s systems rollouts. Specifically, the 1Q 2017 10-Q stated, in relevant part:

       Services LOB
       With approximately 14,500 highly-trained service employees and a global
       delivery network, Diebold Nixdorf is the global leader in servicing distributed IT
       assets of banking and retail customers. These services enable customers to meet
       the growing demand for transaction availability at ATMs, POS and other
       distributed IT assets in a cost-effective manner. Diebold Nixdorf’s global
       customer care center offers round-the-clock availability and is proficient in
       supporting customers in more than 25 languages. The global service supply chain
       optimizes the process for obtaining replacement parts, making repairs, and
       implementing new features and functionality. The Company also possesses deep
       experience in installing, maintaining and upgrading customer touchpoints
       manufactured by other vendors, also known as multi-vendor support.

       Product-related services provided by the Company include proactive monitoring
       and rapid resolution of incidents through remote service capabilities or an on-site
       visit. First and second line maintenance, preventive maintenance and on-demand
       services keep the distributed assets of the Company's customers up and running
       through a standardized incident management process. Managed services and
       outsourcing consists of the end-to-end business processes, solution management,
       upgrades and transaction processing. The majority of these contracts include
       remote monitoring and establish a service level threshold for uptime, incident
       response times and other key performance metrics. Diebold Nixdorf provides
       managed solutions in order for banks and retailers to realize operational
       efficiencies and gain access to industry-leading innovations.



                                               7
             Case 1:19-cv-06180 Document 1 Filed 07/02/19 Page 8 of 24



       The Company also provides a full array of cash management services, which
       optimizes the availability and cost of physical currency across the enterprise
       through efficient forecasting, inventory and replenishment processes. These
       services mitigate customer risks by relying on proven monitoring and reporting
       processes, secure tools and partnerships with larger cash-in-transit companies.

       24.     The 1Q 2017 10-Q also touted Diebold’s so-called “DN2020” program, which

Defendants described as “a multi-year integration and transformation program . . . which aligns

employee activities with the Company’s goal of improving operating profit by $200 in the year

2020.” According to the 1Q 2017 10-Q, “[b]y executing the program, the Company expect[ed]

to deliver greater innovation for customers, career enrichment opportunities for employees, and

enhanced value for shareholders.” Specifically, the 1Q 2017 10-Q lauded DN2020’s beneficial

impact on Diebold’s systems LOB, while again failing to disclose an issue with delays in

systems rollouts:

       DN2020 empowers the Systems LOB to align the portfolio with market demand,
       deliver innovations and increase operating efficiencies on innovation and
       efficiency. With respect to innovation, the Company will continue to spend
       significant research and development dollars on the latest technology. Current
       areas of innovations include:
            mobile technologies to support advanced connectivity including
               contactless transactions,
            new sensors and the Internet of Things to support real-time monitoring
               activities,
            miniaturization technologies needed for branch/store transformation, and
            advanced security capabilities including anti-skimming card readers and
               biometric authentication.

       25.     In discussing Diebold’s systems revenue, the 1Q 2017 10-Q noted several

headwinds, none of which included a delay in the Company’s systems rollouts. Specifically, the

1Q 2017 10-Q stated, in pertinent part (with related figures in millions, except per share

amounts):

       Systems revenue increased $250.7 or 148.8 percent and included a net favorable
       currency impact of $1.9. The three month time period of 2017 also included an
       unfavorable impact of $5.2 related to purchase accounting adjustments. The

                                              8
             Case 1:19-cv-06180 Document 1 Filed 07/02/19 Page 9 of 24



       increase in systems revenue was due to incremental revenue associated with the
       Acquisition of $276.7, which consisted of $135.5 from banking and $141.2 from
       retail. Excluding the impact of the [Wincor Nixdorf Aktiengesellschaft]
       Acquisition and currency, systems banking revenue decreased $29.9 as a result of
       a large project in Switzerland in the prior year period that did not recur as well as
       lower distributor sales. In Asia Pacific, lower volume in China due to decreased
       demand, a decrease in security sales in India and lower volume in the Philippines,
       also contributed to the decline. Additionally, digital pin pad sales were lower due
       to non-recurring business in the current period.

       26.     Similarly, in discussing Diebold’s services revenue, the 1Q 2017 10-Q again

noted several headwinds, none of which included a delay in the Company’s systems rollouts.

Specifically, the 1Q 2017 10-Q stated, in pertinent part (with related figures in millions, except

per share amounts):

       Services revenue increased $254.5 or 79.9 percent and included a net favorable
       currency impact of $3.7. The three months ended March 31, 2017 also included
       an unfavorable impact of $5.2 related to purchase accounting adjustments. The
       overall increase in services revenue was due to incremental revenue associated
       with the [Wincor Nixdorf Aktiengesellschaft] Acquisition of $262.8, which
       consisted of banking $163.3 and retail $99.5. Excluding the impact of the
       Acquisition and currency, services banking revenue decreased $13.5 primarily
       due to a large NA project in the prior year period that did not recur and in China
       due to price erosion and lower parts sales. These decreases were partially offset
       by higher billed work revenue in NA associated with a large project and increased
       service maintenance revenue in Latin America driven by volume increases
       primarily in Colombia.

       27.     The 1Q 2017 10-Q also lauded the flexibility Diebold offered its customers in

terms of selecting from a combination of its systems, services, and software. This indicated

greater decision-making power in the Company’s customers as they selected from a diverse array

of Diebold products and services, while omitting how Diebold’s customer decision-making

process had actually lengthened. For example, the 1Q 2017 10-Q stated, in relevant part:

       Leveraging the broad portfolio from each LOB, the Company allows customers
       the flexibility to select the combination of services, software and systems that
       drives the most value to their business. For example, the Company offers end-to-
       end branch and store automation solutions that consist of the complete value chain
       of consult, design, build and operate.

                                                9
              Case 1:19-cv-06180 Document 1 Filed 07/02/19 Page 10 of 24




        28.     Similarly, the 1Q 2017 10-Q assured investors that “[t]he Company’s advisory

services team collaborates with its clients to define the ideal customer experience, modify

processes, refine existing staffing models and deploy technologies that meet business

objectives[,]” which presumably helped optimize Diebold’s customer relationships and sales.

        29.     With regard to order-to-revenue conversion cycles, the 1Q 2017 10-Q merely

noted that, generally, “the amount of cash flow provided or used by the aggregate of trade

accounts payable, inventories and trade accounts receivable depends upon how effectively the

Company manages the cash conversion cycle[.]” According to the 1Q 2017 10-Q, the cash

conversion cycle “represent[ed] the number of days that elapse from the day it pays for the

purchase of raw materials and components to the collection of cash from its customers[,]” and

that this could be “significantly impacted by the timing of collections and payments in a period.”

However, the 1Q 2017 10-Q failed to mention that Diebold was facing issues with the order-to-

revenue component of its conversion cycle, and further failed to differentiate this conversion

cycle from its other conversion cycles, thereby making it more difficult to gauge the health of

that particular component. Worse, the 1Q 2017 10-Q failed to even mention Diebold’s order-to-

revenue cycle, a factor so presumably important to the health of the Company that Diebold

would later attribute it to a significantly wider net loss in its guidance for the entire year.

        30.     Appended as exhibits to the 1Q 2017 10-Q were signed certifications pursuant to

the Sarbanes-Oxley Act of 2002, wherein the Individual Defendants certified that “[t]he [1Q

2017 10-Q] fully complies with the requirements of Section 13(a) or 15(d) of the Securities

Exchange Act of 1934[,]” and that “[t]he information contained in the [1Q 2017 10-Q] fairly

presents, in all material respects, the financial condition and results of operations of the

Company as of the dates and for the periods expressed in the [1Q 2017 10-Q].”

                                                   10
                 Case 1:19-cv-06180 Document 1 Filed 07/02/19 Page 11 of 24



           31.     On the same day, in connection with filing the 1Q 2017 10-Q, Diebold issued a

press release announcing the Company’s first quarter 2017 results (the “1Q 2017 Press

Release”). The 1Q 2017 Press Release reported full year 2017 guidance for Diebold, which

projected a net loss attributable to the Company of $50 to $75 million.

           32.     Defendant Mattes, as quoted in the 1Q 2017 Press Release, celebrated Diebold’s

DN2020 program, improved systems orders, backlog, and improved customer relationships,

stating:

           The transition to Diebold Nixdorf is complete; now, we truly begin our long-term
           transformation with the DN2020 program we launched during the quarter . . . .
           From a market perspective, I’m especially encouraged by the solid sequential
           growth in systems orders and backlog we generated during the period. This is a
           good indication that our sales engine is gearing up after the breaking-in period of
           our new company in the second half of last year . . . . In addition, the large, multi-
           year contract renewals we recently announced with our two largest outsourcing
           customers are a testament to our strong competitive position and a confirmation of
           our services-led, software-enabled strategy. They also point to the importance our
           customers place on effectively managing the enduring nature of cash usage, which
           is a key value we bring to the market.

           33.     The 1Q 2017 Press Release also touted, inter alia, “[s]ignificant outsourcing

renewals with TD Bank and Hamburger Sparkasse (Haspa) for nearly 6,000 automated teller

machines”; a “[n]ew outsourcing contract with a Spanish retailer encompassing retail IT

equipment in 1,000 locations”; a [b]ranch automation project with Banco Santander in Mexico,

including 1,200 ATMs and cash recycling units”; that Diebold had “[w]on [a] three-year services

contract for 8,000 ATMs and other IT equipment with the largest private bank in Brazil”;

“[c]onnected commerce solutions enabled for consumers of Ziraat Bank, the largest financial

institution in Turkey, with advanced software and professional services for 7,000 ATMs”;

“[m]omentum building for cash recycling systems and software, with new wins for 5,000 units in

Asia and Eastern Europe”; that the Company had “[w]on [a] contract for 1,000 self-checkout



                                                    11
             Case 1:19-cv-06180 Document 1 Filed 07/02/19 Page 12 of 24



systems and four years of service with COOP stores in Switzerland;” and that the Company was

“[d]riving new innovations in miniaturization with the Extreme self-checkout and Essence ATM

concepts[.]”

       34.     The statements referenced in ¶¶ 20-34 were materially false and misleading

because Defendants made false and/or misleading statements, as well as failed to disclose

material adverse facts about the Company’s business, operational and compliance policies.

Specifically, Defendants made false and/or misleading statements and/or failed to disclose that:

(i) the Company was experiencing delays in systems rollouts as well as a longer customer

decision-making process and order-to-revenue conversion cycle; (ii) the foregoing issues were

negatively impacting the Company’s services business and operations; and (iii) as a result, the

Company’s public statements were materially false and misleading at all relevant times.

                                  The Truth Begins to Emerge

       35.     On July 5, 2017, Diebold issued a press release titled “Diebold Nixdorf Adjusts

2017 Financial Outlook” (the “July 2017 Press Release”).              The July 2017 Press Release

disclosed that the Company expected a wider net loss than indicated in its prior guidance for

fiscal 2017, from a range of $50 to $75 million to a range of $110 to $125 million net loss.

       36.     Diebold attributed the lowered expectations to a delay in systems rollouts as well

as a longer customer decision-making process and order-to-revenue conversion cycle.

Specifically, the July 2017 Press Release stated, in relevant part:

       As previously disclosed, the company’s banking business is increasingly made up
       of large, complex projects with higher software content, resulting in a longer
       customer decision-making process and order-to-revenue conversion cycle. As a
       result, the timing and volume of orders to date leads the company to adjust its
       2017 guidance.

       In addition, the delay in systems rollouts also has a negative impact on the
       company’s service business. This change in volume, combined with investments

                                                 12
              Case 1:19-cv-06180 Document 1 Filed 07/02/19 Page 13 of 24



        in hiring and training in the service organization as part of the company's
        transformation, will pressure near-term margins.

        37.     Following this news, Diebold’s stock price fell $6.40 per share, or nearly 23%, to

close at $21.60 per share on July 5, 2017.

        38.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.


                       PLAINTIFF’S CLASS ACTION ALLEGATIONS

        39.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or

otherwise acquired Diebold securities during the Class Period (the “Class”); and were damaged

upon the revelation of the alleged corrective disclosures.        Excluded from the Class are

Defendants herein, the officers and directors of the Company, at all relevant times, members of

their immediate families and their legal representatives, heirs, successors or assigns and any

entity in which Defendants have or had a controlling interest.

        40.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Diebold securities were actively traded on the

NYSE. While the exact number of Class members is unknown to Plaintiff at this time and can

be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class

may be identified from records maintained by Diebold or its transfer agent and may be notified

of the pendency of this action by mail, using the form of notice similar to that customarily used

in securities class actions.



                                                13
             Case 1:19-cv-06180 Document 1 Filed 07/02/19 Page 14 of 24



       41.       Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       42.       Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

Plaintiff has no interests antagonistic to or in conflict with those of the Class.

       43.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                 whether the federal securities laws were violated by Defendants’ acts as alleged
                  herein;

                 whether statements made by Defendants to the investing public during the Class
                  Period misrepresented material facts about the business, operations and
                  management of Diebold;

                 whether the Individual Defendants caused Diebold to issue false and misleading
                  financial statements during the Class Period;

                 whether Defendants acted knowingly or recklessly in issuing false and
                  misleading financial statements;

                 whether the prices of Diebold securities during the Class Period were artificially
                  inflated because of the Defendants’ conduct complained of herein; and

                 whether the members of the Class have sustained damages and, if so, what is the
                  proper measure of damages.

       44.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually



                                                  14
              Case 1:19-cv-06180 Document 1 Filed 07/02/19 Page 15 of 24



redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

        45.       Plaintiff will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:

                  Defendants made public misrepresentations or failed to disclose material facts
                   during the Class Period;

                  the omissions and misrepresentations were material;

                  Diebold securities are traded in an efficient market;

                  the Company’s shares were liquid and traded with moderate to heavy volume
                   during the Class Period;

                  the Company traded on the NYSE and was covered by multiple analysts;

                  the misrepresentations and omissions alleged would tend to induce a reasonable
                   investor to misjudge the value of the Company’s securities; and

                  Plaintiff and members of the Class purchased, acquired and/or sold Diebold
                   securities between the time the Defendants failed to disclose or misrepresented
                   material facts and the time the true facts were disclosed, without knowledge of
                   the omitted or misrepresented facts.

        46.       Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

        47.       Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material

information in their Class Period statements in violation of a duty to disclose such information,

as detailed above.




                                                  15
              Case 1:19-cv-06180 Document 1 Filed 07/02/19 Page 16 of 24



                                            COUNT I

(Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                   Against All Defendants)

        48.     Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        49.     This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        50.     During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices and courses of business which operated as a fraud and deceit upon Plaintiff and the

other members of the Class; made various untrue statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances

under which they were made, not misleading; and employed devices, schemes and artifices to

defraud in connection with the purchase and sale of securities. Such scheme was intended to,

and, throughout the Class Period, did: (i) deceive the investing public, including Plaintiff and

other Class members, as alleged herein; (ii) artificially inflate and maintain the market price of

Diebold securities; and (iii) cause Plaintiff and other members of the Class to purchase or

otherwise acquire Diebold securities and options at artificially inflated prices. In furtherance of

this unlawful scheme, plan and course of conduct, Defendants, and each of them, took the

actions set forth herein.

        51.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

and annual reports, SEC filings, press releases and other statements and documents described

above, including statements made to securities analysts and the media that were designed to

                                                16
              Case 1:19-cv-06180 Document 1 Filed 07/02/19 Page 17 of 24



influence the market for Diebold securities. Such reports, filings, releases and statements were

materially false and misleading in that they failed to disclose material adverse information and

misrepresented the truth about Diebold’s finances and business prospects.

        52.         By virtue of their positions at Diebold, Defendants had actual knowledge of the

materially false and misleading statements and material omissions alleged herein and intended

thereby to deceive Plaintiff and the other members of the Class, or, in the alternative, Defendants

acted with reckless disregard for the truth in that they failed or refused to ascertain and disclose

such facts as would reveal the materially false and misleading nature of the statements made,

although such facts were readily available to Defendants. Said acts and omissions of Defendants

were committed willfully or with reckless disregard for the truth. In addition, each Defendant

knew or recklessly disregarded that material facts were being misrepresented or omitted as

described above.

        53.     Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

and/or directors of Diebold, the Individual Defendants had knowledge of the details of Diebold’s

internal affairs.

        54.     The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein.        Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

Diebold. As officers and/or directors of a publicly-held company, the Individual Defendants had

a duty to disseminate timely, accurate, and truthful information with respect to Diebold’s

businesses, operations, future financial condition and future prospects.       As a result of the

dissemination of the aforementioned false and misleading reports, releases and public statements,



                                                  17
             Case 1:19-cv-06180 Document 1 Filed 07/02/19 Page 18 of 24



the market price of Diebold securities was artificially inflated throughout the Class Period. In

ignorance of the adverse facts concerning Diebold’s business and financial condition which were

concealed by Defendants, Plaintiff and the other members of the Class purchased or otherwise

acquired Diebold securities at artificially inflated prices and relied upon the price of the

securities, the integrity of the market for the securities and/or upon statements disseminated by

Defendants, and were damaged thereby.

       55.     During the Class Period, Diebold securities were traded on an active and efficient

market. Plaintiff and the other members of the Class, relying on the materially false and

misleading statements described herein, which the Defendants made, issued or caused to be

disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

of Diebold securities at prices artificially inflated by Defendants’ wrongful conduct.        Had

Plaintiff and the other members of the Class known the truth, they would not have purchased or

otherwise acquired said securities, or would not have purchased or otherwise acquired them at

the inflated prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff

and the Class, the true value of Diebold securities was substantially lower than the prices paid by

Plaintiff and the other members of the Class. The market price of Diebold securities declined

sharply upon public disclosure of the facts alleged herein to the injury of Plaintiff and Class

members.

       56.     By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.

       57.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases,



                                                18
                Case 1:19-cv-06180 Document 1 Filed 07/02/19 Page 19 of 24



acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure

that the Company had been disseminating misrepresented financial statements to the investing

public.

                                             COUNT II

    (Violations of Section 20(a) of the Exchange Act Against The Individual Defendants)

          58.     Plaintiff repeats and re-alleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

          59.     During the Class Period, the Individual Defendants participated in the operation

and management of Diebold, and conducted and participated, directly and indirectly, in the

conduct of Diebold’s business affairs. Because of their senior positions, they knew the adverse

non-public information about Diebold’s misstatement of income and expenses and false financial

statements.

          60.     As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to Diebold’s

financial condition and results of operations, and to correct promptly any public statements

issued by Diebold which had become materially false or misleading.

          61.     Because of their positions of control and authority as senior officers, the

Individual Defendants were able to, and did, control the contents of the various reports, press

releases and public filings which Diebold disseminated in the marketplace during the Class

Period concerning Diebold’s results of operations. Throughout the Class Period, the Individual

Defendants exercised their power and authority to cause Diebold to engage in the wrongful acts

complained of herein.       The Individual Defendants therefore, were “controlling persons” of

Diebold within the meaning of Section 20(a) of the Exchange Act. In this capacity, they



                                                 19
             Case 1:19-cv-06180 Document 1 Filed 07/02/19 Page 20 of 24



participated in the unlawful conduct alleged which artificially inflated the market price of

Diebold securities.

       62.        Each of the Individual Defendants, therefore, acted as a controlling person of

Diebold. By reason of their senior management positions and/or being directors of Diebold, each

of the Individual Defendants had the power to direct the actions of, and exercised the same to

cause, Diebold to engage in the unlawful acts and conduct complained of herein. Each of the

Individual Defendants exercised control over the general operations of Diebold and possessed

the power to control the specific activities which comprise the primary violations about which

Plaintiff and the other members of the Class complain.

       63.        By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Diebold.


                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.         Determining that the instant action may be maintained as a class action under

Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class

representative;

       B.         Requiring Defendants to pay damages sustained by Plaintiff and the Class by

reason of the acts and transactions alleged herein;

       C.         Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.         Awarding such other and further relief as this Court may deem just and proper.




                                                  20
           Case 1:19-cv-06180 Document 1 Filed 07/02/19 Page 21 of 24




                              DEMAND FOR TRIAL BY JURY


       Plaintiff hereby demands a trial by jury.

Dated: July 2, 2019
                                                        Respectfully submitted,


                                                        POMERANTZ LLP

                                                        /s/ Jeremy A. Lieberman
                                                        Jeremy A. Lieberman
                                                        J. Alexander Hood II
                                                        Jonathan Lindenfeld
                                                        600 Third Avenue, 20th Floor
                                                        New York, New York 10016
                                                        Telephone: (212) 661-1100
                                                        Facsimile: (212) 661-8665
                                                        Email: jalieberman@pomlaw.com
                                                        Email: ahood@pomlaw.com
                                                        Email: jlindenfeld@pomlaw.com

                                                        POMERANTZ LLP
                                                        Patrick V. Dahlstrom
                                                        10 South La Salle Street, Suite 3505
                                                        Chicago, Illinois 60603
                                                        Telephone: (312) 377-1181
                                                        Facsimile: (312) 377-1184
                                                        Email: pdahlstrom@pomlaw.com

                                                        Attorneys for Plaintiff




                                                   21
Case 1:19-cv-06180 Document 1 Filed 07/02/19 Page 22 of 24
Case 1:19-cv-06180 Document 1 Filed 07/02/19 Page 23 of 24
           Case 1:19-cv-06180 Document 1 Filed 07/02/19 Page 24 of 24



Diebold Nixdorf, Incorporated (DBD)                                               Karp, Selwyn

                                      List of Purchases and Sales

                           Purchase                  Number of               Price Per
       Date                 or Sale                  Shares/Unit            Share/Unit

          6/12/2017               Purchase                          2,000            $26.9840
